Citation Nr: 1704862	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  04-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected neck injury residuals with right cervical radiculopathy, post-traumatic arthritis, and headaches.

2.  Entitlement to a rating in excess of 10 percent for residuals of low back injury prior to August 29, 2008, in excess of 20 percent from August 29, 2008, to September 30, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to a compensable rating for maxillary sinusitis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include schizoaffective disorder and depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to April 1994 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claim of service connection for a psychiatric disorder was previously before the Board in November 2006 and April 2009.  In November 2006, the Board remanded a claim of service connection specifically for PTSD to provide the Veteran a notice letter on the required elements for service connection for this disability.  Such notice was provided.  In April 2009, the Board denied service connection for PTSD.  However, in that decision, the Board noted that the Veteran has submitted a timely notice of disagreement (NOD) to a January 2005 rating decision denying service connection for a chronic acquired psychiatric disorder to include depression, but no statement of the case (SOC) had been issued in response to this NOD at the time of the promulgation of the Board's decision.  As such, the claim was remanded for the issuance of an SOC under Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued pursuant to the Board directive in February 2012 and the Veteran has now perfected the appeal.

The rating issues and the issue pertaining to reopening the psychiatric disorder claim are addressed in the decision below.  The reopened issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include schizoaffective disorder and depression, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  At his August 2016 Board Hearing, prior to a Board decision, the Veteran asked to withdraw his pending appeal as to the issues of entitlement to a rating in excess of 40 percent for service-connected neck injury residuals with right cervical radiculopathy, post-traumatic arthritis, and headaches, entitlement to a rating in excess of 10 percent for residuals of low back injury prior to August 29, 2008, in excess of 20 percent from August 29, 2008, to September 30, 2015, and in excess of 10 percent thereafter, and entitlement to a compensable rating for maxillary sinusitis.

2.  A May 2000 rating decision denied service connection for depression; the decision was not appealed, nor was new and material evidence received within the appeal period.

3.  Evidence received since May 2000 relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder other than PTSD, to include schizoaffective disorder and depression.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to a rating in excess of 40 percent for service-connected neck injury residuals with right cervical radiculopathy, post-traumatic arthritis, and headaches, entitlement to a rating in excess of 10 percent for residuals of low back injury prior to August 29, 2008, in excess of 20 percent from August 29, 2008, to September 30, 2015, and in excess of 10 percent thereafter, and entitlement to a compensable rating for maxillary sinusitis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The May 2000 rating decision, which denied service connection for depression, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

3.  The criteria to reopen the claim of service connection for a psychiatric disorder other than PTSD, to include schizoaffective disorder and depression, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In his August 2016 Board hearing, the Veteran requested to withdraw his appeal as to the issues of entitlement to a rating in excess of 40 percent for service-connected neck injury residuals with right cervical radiculopathy, post-traumatic arthritis, and headaches, entitlement to a rating in excess of 10 percent for residuals of low back injury prior to August 29, 2008, in excess of 20 percent from August 29, 2008, to September 30, 2015, and in excess of 10 percent thereafter, and entitlement to a compensable rating for maxillary sinusitis.  Given this clear statement, there remain no allegations of errors of fact or law on these issues for appellate consideration.  The Board does not have jurisdiction to review these appeals, and the specified claims must be dismissed.


Claim to Reopen

The original claim of service connection for depression was received by VA in April 2000.  By a May 2000 rating decision, the RO denied the claim on the grounds that the claim was not well grounded because there was no evidence of a present diagnosis of depression or evidence linking a psychiatric disability to service.  The Veteran did not file an NOD as to the issue of service connection for depression within one year.  Thus, the May 2000 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the May 2000 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since the May 2000 rating decision, the Veteran underwent a VA examination that diagnosed him with schizoaffective disorder, and this examination includes a suggestion of its incurrence in service.  See December 2011 VA examination report.  

The December 2011 VA examination report is new and material because it reflects that there is a present diagnosis of a psychiatric disorder and at least a possible nexus between such disorder and the Veteran's period of active service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for depression is reopened and now best characterized as a claim of service connection or a psychiatric disorder other than PTSD, to include schizoaffective disorder and depression, to include as secondary to service-connected disabilities is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal of the issue of entitlement to a rating in excess of 40 percent for service-connected neck injury residuals with right cervical radiculopathy, post-traumatic arthritis, and headaches, is dismissed.  

The appeal of the issue of entitlement to a rating in excess of 10 percent for residuals of low back injury prior to August 29, 2008, in excess of 20 percent from August 29, 2008, to September 30, 2015, and in excess of 10 percent thereafter, is dismissed.

The appeal of the issue of entitlement to a compensable rating for maxillary sinusitis is dismissed.

New and material evidence having been received, the claim to reopen service connection for a psychiatric disorder other than PTSD, to include schizoaffective disorder and depression, to include as secondary to service-connected disabilities is allowed.
REMAND

The Board finds a remand is warranted for the now reopened claim of service connection for a psychiatric disorder other than PTSD.  The Veteran has asserted various theories of entitlement.  First, he contends that his psychiatric disorder may be secondary to his service-connected disabilities.  See March 2004 VA Form 9.  The record reflects evidence in support of this theory.  See January 1994 private treatment note.  Secondly, the Veteran asserts that his psychiatric disorder may have arisen during service as an outgrowth of problems in his family life at the time.  See May 2003 statement.  Finally, at his August 2016 Board hearing, the Veteran related that he felt he may have been sexually assaulted during his separation examination, leading to his psychiatric disorder.  

The Veteran received a VA examination in December 2011.  The examiner diagnosed him with schizoaffective disorder.  The examiner noted that the Veteran appeared to have a diathesis (genetic predisposition) to that illness, but that decompensations tended to occur during "times of severe stress."  The examiner then remarked that it may have been the Veteran's divorce from the Veteran's first wife that caused an exacerbation leading to an inability to continue in the military.  The examiner also remarked that the Veteran suffered a back injury and that this may have added additional stress.  While seeming to hypothesize as to the cause of the Veteran's psychiatric condition, the examiner did not squarely provide an opinion as to its etiology; that is, it was left to speculation.  Thus, the Board finds the December 2011 VA examination not wholly adequate as to the nexus element of the claim and an opinion-addressing each theory set forth by the Veteran-is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran's November 1981 report of medical examination at enlistment revealed a normal psychiatric clinical evaluation.  As such, the examiner should presume the Veteran to have been in sound condition at entrance.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his psychiatric conditions other than PTSD.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination.

For each psychiatric condition diagnosed other than PTSD, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition had its onset during, or is otherwise related to, the Veteran's military service.

The examiner should specifically address and discuss the theories of entitlement advanced by the Veteran to include the Veteran's divorce during service, his account of military sexual trauma, and his psychiatric condition being secondary to his service-connected disabilities.

The examiner should presume the Veteran to have been in sound condition given the normal entrance examination.  

A complete rationale or explanation should be provided for any opinion reached.

2.  Finally, readjudicate the claim remaining on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


